COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                   NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:      Jack Grynberg d/b/a Grynberg Petroleum Company v. Teledrift
                          Company d/b/a Spidle Turbeco

Appellate case number:    01-13-00512-CV

Trial court case number: 2011-16376

Trial court:              80th District Court of Harris County

        The Court’s records indicate that your notice of appeal on the merits of the underlying
case may not have been timely filed. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be
filed within 30 days after the judgment is signed). Accordingly, the Court has directed me to
notify you that the Court may dismiss this appeal for want of jurisdiction unless you file a
written response to this notice, providing a detailed explanation, citing relevant portions of the
record, statutes, rules, and case law to show that this Court has jurisdiction over the appeal. See
TEX. R. APP. P. 42.3(a).

       The final deadline to file your response is 5:00 p.m., 10 days from the date of this
notice. If a meritorious response is not received in the form described above by the deadline, the
Court may dismiss the appeal for want of jurisdiction without further notice.



Clerk’s signature: /s/ Sherry Radack


Date: July 11, 2013